DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 5th, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10, 12, 14 and 19-20 objected to because of the following informalities:
Claim 1 recites the limitation “and a second semiconductor memory that respond to a delete command ....” The claim should read as “and a second semiconductor memory that responds to a delete command ....” Additionally, Claim 1 recites the limitation “a comparison unit configured to compare volume of ....” The claim should read as “a comparison unit configured to compare a volume of ....”
Claim 14 is the corresponding claim to apparatus claim 1.
“wherein the first semiconductor memory is an SSD and the second semiconductor memory is an eMMC”.
The terms SSD and eMMC have not been established and no definition for them is given in either an independent claim (or higher tier dependent claim), nor the claims themselves. The examiner suggests adding the meaning of the abbreviations in the claim, such as “... first semiconductor memory is an SSD (solid state drive) and the second semiconductor memory is an eMMC (embedded multimedia card).”
Claims 19-20 are the corresponding claims to apparatus claims 10 and 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-8 and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a comparison unit configured to compare volume of unnecessary” and “a transmission unit configured to transmit a delete command” in claims 1-8 and 14-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “a comparison unit configured to compare volume of unnecessary”, “a transmission unit configured to transmit a delete command”, “a reception unit configured to receive an instruction” and many others contained in claims 1-8 and 14-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The aforementioned terms such as “comparison unit” and “transmission unit” and “reception unit” do not contain any specific references in the specification. For example, the term “transmission unit” does not appear outside of the 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 8-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita (US Publication No. 2012/0198134 -- "Nakashita") in view of Hamaguchi (US Publication No. 2015/0106550 -- "Hamaguchi") in further view of Hamaguchi (US Publication No. 2014/0218767 -- "Hamaguchi2014").

An information processing apparatus including at least a first semiconductor memory and a second semiconductor memory that respond to a delete command, the information processing apparatus comprising: (Nakashita paragraph [0002], The present invention relates to a memory control apparatus that controls data writing into a storage, a control method and a storage medium therefor, and an image forming apparatus. In particular, the present invention relates to a memory control apparatus that controls data writing into and data deletion from a semiconductor disk (hereinafter, referred to as the SSD) having a flash memory, a control method therefor, a storage medium storing a program for executing the control method, and an image forming apparatus mounted with the memory control apparatus. The semiconductor memory includes two component memories for different purposes described below. Nakashita paragraph [0011], In SSDs, unlike HDDs, it is possible to completely delete data to be deleted by performing rewriting once. However, data to be deleted cannot directly be rewritten due to ware leveling by means of normal write processing and special write processing must be made in order to completely delete data to be deleted. As stated, a special command/processing must be made by the control system to perform data deletion, this corresponds to a command) a comparison unit configured to compare volume of unnecessary data of the first semiconductor memory to a threshold of the first semiconductor memory, which is set in advance; and (Nakashita paragraphs [0068-0070], When data writing to the SSD 413 is requested by the OS running on the CPU 401, the CPU 401 receives the data writing request (step S101) and confirms whether the image forming apparatus 10 is set in a complete deletion mode to completely delete unnecessary data (step S102). [0069] If the image forming apparatus 10 is set in the complete deletion mode (i.e., if YES to step S102), the CPU 401 confirms the size or capacity of data to be written (step S103). [0070] If the size or capacity of data to be written is larger than a predetermined data size or capacity α (i.e., if YES to step S104), the CPU 401 sets a data write instruction (write command) having predetermined flag data used to switch write processing (step S105), the predetermined flag data being set in a switch flag area (e.g., an area ignored by devices other than a particular device compatible to a switch flag) of the data write instruction. The predetermined data size for the data write is the same data size as was previously deleted, resulting in the comparison being between the delete and the threshold and exceeding the threshold) a transmission unit configured to transmit a delete command to the first semiconductor memory (Nakashita paragraphs [0068-0070], When data writing to the SSD 413 is requested by the OS running on the CPU 401, the CPU 401 receives the data writing request (step S101) and confirms whether the image forming apparatus 10 is set in a complete deletion mode to completely delete unnecessary data (step S102). [0069] If the image forming apparatus 10 is set in the complete deletion mode (i.e., if YES to step S102), the CPU 401 confirms the size or capacity of data to be written (step S103). [0070] If the size or capacity of data to be written is larger than a predetermined data size or capacity α (i.e., if YES to step S104), the CPU 401 sets a data write instruction (write command) having predetermined flag data used to switch write processing (step S105), the predetermined flag data being set in a switch flag area (e.g., an area ignored by devices other than a particular device compatible to a switch flag) of the data write instruction. The predetermined data size for the data write is the same data size as was previously 
Nakashita does not teach a transmission unit configured to transmit a delete command to the first semiconductor memory in accordance with a comparison result indicating that the volume of the unnecessary data of the first semiconductor memory is larger than the threshold of the first semiconductor memory, wherein the transmission unit transmits a delete command to the second semiconductor memory upon transmission of the delete command to the first semiconductor memory.
However, Hamaguchi teaches a transmission unit configured to transmit a delete command to the first semiconductor memory in accordance with a comparison result indicating that the volume of the unnecessary data of the first semiconductor memory is larger than the threshold of the first semiconductor memory (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The erase/delete command will only be issued when the size is greater than a given predetermined size).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches only performing a deletion command when the size of unnecessary data is greater than a threshold, which is the most efficient option, given that performing the erase/delete command when the unnecessary data volume is too small can result in using more memory and processing power than the freed volume is worth (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Nakashita in view of Hamaguchi does not teach wherein the transmission unit transmits a delete command to the second semiconductor memory upon transmission of the delete command to the first semiconductor memory.
However, Hamaguchi2014 teaches wherein the transmission unit transmits a delete command to the second semiconductor memory upon transmission of the delete command to the first semiconductor memory (Hamaguchi2014 paragraph [0030], To solve such issues, the flash memory controller included in the SSD cancels a difference updating state in the above-described pair, writes back the difference data in the original data, and discards the difference information (i.e., performs a pair cancellation-data deletion process). The pair cancellation-data deletion process is realized by performing a data deletion-writing process in which the data to be deleted becomes completely deleted on the flash memory, as an extended command. The transmission component can send the deletion commands as an extended pair command, being sent to both the first and second semiconductor memory components).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita and Hamaguchi with those of Hamaguchi2014. Hamaguchi2014 teaches a process of performing a delete command for both the second and first semiconductor memories, which can allow for various memory speed improvements, such as for the deletion of contiguous memory areas/regions (Hamaguchi2014 paragraphs [0064-0065], The write processing which supports the complete erasure is executed in accordance with the procedure shown in FIG. 6B. Firstly, in step S211, the CPU 1005 stores data to be differentially written, which exists in a block to be re-written within a storage area of the flash memories 1011, in an unused block temporarily. [0065] Next, in step S212, the CPU 1005 performs writing to a new block for data that is not updated in the block to be re-written, and for data to be differentially written in the block to be re-written. In a case of the data write processing which supports the complete erasure, when data is written to the SSD 413, the interleave is not executed. For this reason, in the write processing in step S212, the data is written in a contiguous area in any of the plurality of flash memories 1011 (chip or bank), such that the data to be written is in a state where it is arranged contiguously. The complete erase/delete operation can be done over a plurality of blocks/memories when indicated).

Claim 14 is the corresponding claim to apparatus claim 1. It is rejected with the same references and rationale.

Regarding claim 3, Nakashita in view of Hamaguchi in further view of Hamaguchi2014 teaches The information processing apparatus according to Claim 1, further comprising a reception unit configured to receive an instruction from a user, wherein upon reception of an instruction to delete data stored in the first semiconductor memory, the comparison unit compares the volume of the unnecessary data of the first semiconductor memory to the threshold of the first semiconductor memory (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The erase/delete command will only be issued when the size is greater than a given predetermined size).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches only performing a deletion command when the size of unnecessary data is greater than a threshold, which is the most efficient option, given that performing the erase/delete command when the unnecessary data volume is too small can result in using more memory and processing power than the freed volume is worth (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Claim 15 is the corresponding claim to apparatus claim 3. It is rejected with the same references and rationale.

Regarding claim 4, Nakashita in view of Hamaguchi in further view of Hamaguchi2014 teaches The information processing apparatus according to Claim 1, further comprising a reception unit configured to receive a job, wherein predetermined data is stored in the first semiconductor memory when the job is executed, and upon deletion of the predetermined data after execution of the job is completed, (Hamaguchi paragraph [0051], When, in step S101, the CPU 401 receives a data write request for writing to the SSD 413 from the OS which is in operation under the CPU 401, the CPU 401 determines whether or not the image forming apparatus 300 is set to be in the complete erasure mode (a predetermined operation mode) in step S102. Here, the complete erasure mode corresponds to an operation mode in which a complete erasure is enabled for data after writing the data to the SSD 413 (semiconductor storage 1010). In other words, the complete erasure mode corresponds to an operation mode for performing an operation that makes unnecessary data relating to the data written to the SSD 413 be erasable so that the unnecessary data does not remain in the SSD 413. The predetermined data is written according to a write/extended write command, which can then result in an erase/delete command being issued) the comparison unit compares the volume of the unnecessary data of the first semiconductor memory to the threshold of the first semiconductor memory (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The erase/delete command will only be issued when the size is greater than a given predetermined size).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches only performing a deletion command when the size of unnecessary data is greater than a threshold, which is the most efficient option, given that performing the erase/delete command when the unnecessary data volume is too small can result in using more memory and processing power than the freed volume is worth (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Claim 16 is the corresponding claim to apparatus claim 4. It is rejected with the same references and rationale.

The information processing apparatus according to Claim 1, further comprising an acquisition unit configured to acquire the volume of the unnecessary data of the first semiconductor memory from the first semiconductor memory and acquire volume of unnecessary data of the second semiconductor memory from the second semiconductor memory (Hamaguchi paragraph [0013], According to still another aspect of the present invention, there is provided a computer-readable storage medium storing a computer program for causing a computer to execute steps of a method of controlling an information processing apparatus comprising a semiconductor storage including a plurality of flash memories, the method comprising: determining, when data is written to the semiconductor storage, whether or not the data to be written is specific data for which it is set that unnecessary data relating to the data is made to be erasable so that the unnecessary data does not remain in the semiconductor storage; and writing to the semiconductor storage the data to be written, in a state where an interleave, in which the data is written distributively into the plurality of flash memories, is enabled in a case where it is determined that the data to be written is not the specific data, and in a state where the interleave is disabled in a case where it is determined that the data to be written is not the specific data. The volume of unnecessary data is determined for each memory unit/block in the event of an erasure potentially being required. The volume of unnecessary data is crucial in order to determine whether or not an erase/delete operation is a worthwhile expenditure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches acquiring the volume of the unnecessary data for the first and second semiconductor memories. This is an improvement to the functioning of the system because, as previously mentioned, the volume of unnecessary data allows the system to perform an assessment over whether or not the erase/delete operation will free up more processing/memory than it requires to perform (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Claim 17 is the corresponding claim to apparatus claim 8. It is rejected with the same references and rationale.

Regarding claim 9, Nakashita in view of Hamaguchi in further view of Hamaguchi2014 teaches The information processing apparatus according to Claim 1, wherein the volume of the unnecessary data of the first semiconductor memory is added in accordance with deletion of data stored in the first semiconductor memory, and volume of unnecessary data of the second semiconductor memory is added in accordance with deletion of data stored in the second semiconductor memory (Hamaguchi paragraph [0008-0009], With SSDs, unlike HDDs, it is possible to completely erase in a single rewrite the data to be erased. However, with normal write processing, even if an erasure of data is executed by address designation, due to the above-mentioned wear leveling, direct rewriting of the data to be erased cannot be performed. For this reason, in order to erase completely the data to be erased in the SSD, it is necessary to perform special write processing which supports a complete erasure. [0009] However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data. The deleted/erased data is added to the current volume of unnecessary data to determine the total volume or to-be-erased data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita with those of Hamaguchi. Hamaguchi teaches acquiring the volume of the unnecessary data for the first and second semiconductor memories. This is an improvement to the functioning of the system because, as previously mentioned, the volume of unnecessary data allows the system to perform an assessment over whether or not the erase/delete operation will free up more processing/memory than it requires to perform (Hamaguchi paragraph [0009], However, in flash memories mounted in SSDs, due to one of their characteristics, erasure of data can only be performed in predetermined block units. For this reason, there is a problem in that, in a case where complete erasure of data stored in an SSD is performed, system capabilities are severely reduced due to overhead upon data erasure. For example, in a case where the size of the data that became unnecessary is smaller than block size of the flash memory mounted on the SSD, it is necessary to perform deletion processing of a block to be erased after having evacuated the data stored in the block to be erased other than the data to be erased to another block. Also, in a case where data is arranged to be distributed over a number of blocks due to an interleave being performed for a plurality of chips or banks, it is necessary to individually perform erasing processing for each block in which the data is distributively arranged in order to erase the unnecessary data).

Claim 18 is the corresponding claim to apparatus claim 9. It is rejected with the same references and rationale.

Claims 2, 10, 12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita in view of Hamaguchi in further view of Hamaguchi2014 as applied to claims 1 and 14 above, and further in view of Takizawa (US Publication No. 2012/0300260 -- "Takizawa").

Regarding claim 2, Nakashita in view of Hamaguchi in further view of Hamaguchi2014 in further view of Takizawa teaches The information processing apparatus according to Claim 1, wherein the comparison unit compares volume of unnecessary data of the second semiconductor memory to a threshold of the second semiconductor memory, (Hamaguchi paragraph [0013], According to still another aspect of the present invention, there is provided a computer-readable storage medium storing a computer program for causing a computer to execute steps of a method of controlling an information processing apparatus comprising a semiconductor storage including a plurality of flash memories, the method comprising: determining, when data is written to the semiconductor storage, whether or not the data to be written is specific data for which it is set that unnecessary data relating to the data is made to be erasable so that the unnecessary data does not remain in the semiconductor storage; and writing to the semiconductor storage the data to be written, in a state where an interleave, in which the data is written distributively into the plurality of flash memories, is enabled in a case where it is determined that the data to be written is not the specific data, and in a state where the interleave is disabled in a case where it is determined that the data to be written is not the specific data. The volume of unnecessary data is determined for each memory unit/block in the event of an erasure potentially being required. The volume of unnecessary data is crucial in order to determine whether or not an erase/delete operation is a worthwhile expenditure) which is set in advance, upon transmission of the delete command to the first semiconductor memory, (Takizawa claim 7, a control unit configured to manage controls of the entire apparatus; a storage unit configured to be provided with a semiconductor nonvolatile storage device that is controlled by said control unit to store data and a storage control unit with a function that executes a refreshment operation for the semiconductor nonvolatile storage device at the time of reading the data; and a threshold setting unit configured to set up a threshold value for determining whether execution of the refreshment operation will be permitted, wherein said storage unit is divided into a plurality of partitions according to features of memory contents, and said threshold setting unit sets up the threshold values for the respective partitions. As established in Takizawa, the delete command being sent to the second semiconductor memory will utilize the same threshold setting (both in terms of type (volume) and the predetermined size) and the transmission unit transmits the delete command to the second semiconductor memory in accordance with a comparison result indicating that the volume of the unnecessary data of the second semiconductor memory is larger than the threshold of the second semiconductor memory (Hamaguchi2014 paragraph [0030], To solve such issues, the flash memory controller included in the SSD cancels a difference updating state in the above-described pair, writes back the difference data in the original data, and discards the difference information (i.e., performs a pair cancellation-data deletion process). The pair cancellation-data deletion process is realized by performing a data deletion-writing process in which the data to be deleted becomes completely deleted on the flash memory, as an extended command. The transmission component can send the deletion commands as an extended pair command, being sent to both the first and second semiconductor memory components).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Hamaguchi2014 with those of Takizawa. Takizawa teaches having a threshold value for a plurality of different storage partitions, and using a predetermined threshold to establish a different cutoff point for a given operation, which can add flexibility and customization to the memory system and its functioning (Takizawa paragraph [0023], Accordingly, a fifth aspect of the present invention provides a printing apparatus comprising a control unit configured to manage controls of the entire apparatus, a storage unit configured to be provided with a semiconductor nonvolatile storage device that is controlled by the control unit to store data and a storage control unit with a function that executes a refreshment operation for the semiconductor nonvolatile storage device at the time of reading the data, and a threshold setting unit configured to set up a threshold value for determining whether execution of the refreshment operation will be permitted. The storage unit is divided into a plurality of partitions according to features of memory contents, and the threshold setting unit sets up the threshold values for the respective partitions).

Regarding claim 10, Nakashita in view of Hamaguchi in further view of Hamaguchi2014 in further view of Takizawa teaches The information processing apparatus according to Claim 1, wherein the first semiconductor memory is an SSD (Nakashita paragraph [0052], The external I/F controller 405 is connected to and controls the external I/F 451. The operation unit controller 406 is connected to and controls the operation unit 800. The storage controller 412 is connected with a semiconductor storage (hereinafter referred to as the SSD) 413, which is storage equipment. A hard disk drive (hereinafter, referred to as the HDD) 407 which is storage equipment can optionally be connected, as shown by a dotted block, to the storage controller 412. The storage controller 412 controls the SSD 413 and the HDD 407) and the second semiconductor memory is an eMMC (Takizawa paragraph [0059], The printing apparatus 200 may use a flash memory (USB, an SD card, a CF card, eMMC, MMC, UFS, OpenNAND, or the like) as the storage unit 220. The other memory option available may be a different type of flash memory such as an embedded multimedia card).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Hamaguchi2014 with those of Takizawa. Takizawa teaches using an embedded multimedia card (eMMC) as the flash memory for one of the potential storage units in the memory system. Each system of memory or type of flash memory will have certain trade-offs and benefits, such as the affordability of eMMC).

Claim 19 is the corresponding claim to apparatus claim 10. It is rejected with the same references and rationale.

Regarding claim 12, Nakashita in view of Hamaguchi in further view of Hamaguchi2014 in further view of Takizawa teaches The information processing apparatus according to Claim 1, wherein the first semiconductor memory is an eMMC and the second semiconductor memory is an eMMC (Takizawa paragraph [0059-0060], The SSD used as the storage unit 220 in the printing apparatus 200 is not necessarily connected by an HDD compatibility interface (IDE, SATA, SAS, or the like). The printing apparatus 200 may use a flash memory (USB, an SD card, a CF card, eMMC, MMC, UFS, OpenNAND, or the like) as the storage unit 220. [0060] Although the storage unit 220 of the printing apparatus 200 is described as a storage unit using a NAND flash memory, the storage unit 220 may be constituted by a storage medium having the maximum reading count such as a ferroelectric memory (FeRAM). Since a NAND flash memory has low risk of the Read Disturb when the reading count is less than the range of 10,000 through 100,000, the suppression of the refreshment operation causes no problem. However, the reading count causing the Read Disturb tends to decrease as the process pattern of the NAND flash memory becomes finer. Therefore, this case needs to determine whether the reading count is less than the count causing the Read Disturb. The entire semiconductor memory and all its partitions/components can be comprised of a singular embedded multimedia card typing).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Hamaguchi2014 with those of Takizawa. Takizawa teaches using an embedded multimedia card (eMMC) as the flash memory for one of the potential storage units in the memory system. Each system of memory or type of flash memory will have certain trade-offs and benefits, such as the affordability of eMMC).

Claim 20 is the corresponding claim to apparatus claim 12. It is rejected with the same references and rationale.


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashita in view of Hamaguchi in further view of Hamaguchi2014 in further view of Takizawa as applied to claims 10 and 12 above, and further in view of Hong (US Publication No. 2020/0065025 -- "Hong").

The information processing apparatus according to Claim 10, wherein the threshold of the first semiconductor memory is larger than a threshold of the second semiconductor memory (Hong paragraphs [0131-0132], More specifically, the data comparator 431 may compare the program data DPGM corresponding to the original data with the program data DPGM″ corresponding to the reception data in units of bits, e.g., on a bit-by-bit basis. When the number of different bits is greater than or equal to a threshold value, it may be determined that the program data has been changed. On the other hand, when the number of different bits is less than the threshold value, it may be determined that the program data has not been changed. The threshold value may be predetermined. [0132] As described above, the memory controller 200 according to an embodiment may receive the program data from the semiconductor memory device 100 and may compare the program data it receives (the reception data) with the original data. In addition, the memory controller 200 may determine whether the program data has been changed or not on the basis of different bits between the reception data and the original data. Therefore, the memory controller 200 according to an embodiment may determine whether bit flips have occurred in the program data as a result of the program data having been transferred to and stored in the semiconductor memory device 100, and, in the event that bit flips have occurred, may additionally determine whether the number of bit flips exceed a threshold value, and to perform subsequent operations on the basis of such determination. As a result, the operational reliability of the semiconductor memory device 100 and the storage device 1000 including the same may be improved. The threshold of the two different memories can be changed by the user, resulting in a larger or smaller second threshold depending on the desired situation).
.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Hamaguchi2014 and Takizawa with those of Hong. Hong teaches using two different threshold values, which can either be smaller or larger than one another. This is a simple improvement to the system which allows for different thresholds to be established for when a certain action occurs. By changing the threshold values, these actions can be performed at a specific time that optimizes the particular memory situation or the memory type for which the respective threshold is attached. For example, a lower threshold could be used for a larger memory size where a given percent constitutes a much larger absolute value of memory, and therefore would make the exchange worthwhile as opposed to a smaller memory, where even a large percent could barely constitute a single block.

Regarding claim 13, Nakashita in view of Hamaguchi in further view of Hamaguchi2014 in further view of Takizawa, and further in view of Hong teaches The information processing apparatus according to Claim 12, wherein the threshold of the first semiconductor memory is smaller than a threshold of the second semiconductor memory (Hong paragraphs [0131-0132], More specifically, the data comparator 431 may compare the program data DPGM corresponding to the original data with the program data DPGM″ corresponding to the reception data in units of bits, e.g., on a bit-by-bit basis. When the number of different bits is greater than or equal to a threshold value, it may be determined that the program data has been changed. On the other hand, when the number of different bits is less than the threshold value, it may be determined that the program data has not been changed. The threshold value may be predetermined. [0132] As described above, the memory controller 200 according to an embodiment may receive the program data from the semiconductor memory device 100 and may compare the program data it receives (the reception data) with the original data. In addition, the memory controller 200 may determine whether the program data has been changed or not on the basis of different bits between the reception data and the original data. Therefore, the memory controller 200 according to an embodiment may determine whether bit flips have occurred in the program data as a result of the program data having been transferred to and stored in the semiconductor memory device 100, and, in the event that bit flips have occurred, may additionally determine whether the number of bit flips exceed a threshold value, and to perform subsequent operations on the basis of such determination. As a result, the operational reliability of the semiconductor memory device 100 and the storage device 1000 including the same may be improved. The threshold of the two different memories can be changed by the user, resulting in a larger or smaller second threshold depending on the desired situation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nakashita, Hamaguchi, and Hamaguchi2014 and Takizawa with those of Hong. Hong teaches using two different threshold values, which can either be smaller or larger than one another. This is a simple improvement to the system which allows for different thresholds to be established for when a certain action occurs. By changing the threshold values, these actions can be performed at a specific time that optimizes the particular memory situation or the memory type for which the respective threshold is attached. For example, a lower threshold could be used for a larger memory size where a given percent constitutes a much larger absolute value of memory, and therefore would make the exchange worthwhile as opposed to a smaller memory, where even a large percent could barely constitute a single block.

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 5 is a dependent claim, dependent on independent claim 1, which recites limitations regarding the operation of a comparison unit of the processing apparatus. Claim 5 describes a comparison unit comparing a volume of unnecessary data of the second semiconductor memory to a first threshold of the second semiconductor memory, wherein the first threshold is larger than a second threshold of the second semiconductor memory. The claim also recites a comparison of the volume of unnecessary data of the second semiconductor memory resulting in a larger amount .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.C.K./Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136